DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.  The prior art teach determining a density/flowability of powders such as in European patent application publication 1750114 to Usui et al. and United States patent 4,181,023 to Clamroth et al.  The prior art do not appear to teach the inspection method comprising the steps of:
a flow step of housing the powder resin in a housing portion of the flow tank and making the powder resin flow by supplying air to an inside of the housing portion through pores of a porous plate provided in a bottom of the housing portion and vibrating the housing portion
a viscosity measurement step of measuring a viscosity of the powder resin flowing in the housing portion
a judgment step of judging whether or not the powder resin is in a state in which an estimate of a bulk density of the powder resin flowing in the housing portion is less than or equal to a bulk density permissible value, the estimate being obtainable from a correlation, calculated in advance, between the bulk density and the viscosity of the powder resin flowing in the housing portion, and a measured value of the viscosity obtained in the viscosity measurement step
adjusting an amount of air supplied to the inside of the housing portion so that subsequent estimates of the bulk density is less than or equal to the bulk density permissible value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856